Per Curiam.

The defendant’s attorney, on behalf of the defendant who desired to have certain levies made under a warrant of attachment granted herein vacated and set aside, made a motion to set aside such levies.
He subscribed said motion papers as follows: “Lawrence Godkin; attorney for defendant and assignee.” In our opinion he having so appeared, it must be said that such appearance without limitation or stating that it was special and for the motion only was general and entitled plaintiff to enter the judgment as was done herein and that the same was duly and regularly entered.
The order appealed from must be affirmed, with costs. •
Present: Fitzsimons and O’Dwybr, JJ,
Order affirmed, with costs.